Citation Nr: 1700811	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  15-33 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel



INTRODUCTION

The Veteran served on active duty from March 2005 to July 2010.  He served in Iraq and was awarded the Combat Action Badge among other decorations.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c)(6).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for an increased rating for PTSD.

In March 2016, VA received a copy of a February 2016 letter from the Social Security Administration awarding the Veteran disability benefits.  Medical evidence in the file suggests he filed for Social Security Administration benefits because of his PTSD.  In any event, there is no indication the Social Security Administration disability claim was wholly unrelated to PTSD.  The file does not contain the records from the Social Security Administration.  VA is obligated to obtain records from the Social Security Administration if there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (2010).

The Veteran receives his medical care, including mental health treatment for his PTSD, from the Temple VA Medical Center (VAMC).  In 2015, the Veteran was referred to a residential/inpatient PTSD program at Waco, Texas.  On two occasions, October 2015 and December 2015, the Veteran had been scheduled for entry into the program, but outside circumstances caused the entry to be delayed.  It is not clear to the Board if the Veteran has since entered a residential/inpatient treatment program at the Waco, Texas VAMC or another VAMC facility as the records also refer to a similar program in Topeka, Kansas.  If the Veteran has in fact now been treated in a residential/inpatient program at VA for his PTSD symptoms, the records need to be associated with the file.  Ongoing VA outpatient medical records should also be obtained.  See 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

The Veteran has indicated he is now unemployed, so the record raises the issue of entitlement to a TDIU.  The United States Court of Appeals for Veterans Claims (Court) has held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The claim for a TDIU is inextricably intertwined with the increased rating claim and must also be remanded.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).  In addition, notice should be provided for this claim and an addendum opinion addressing the functional effects of PTSD should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's records from the Social Security Administration.  All attempts to obtain these records should be documented in the file.

2.  Obtain all relevant VA medical records of treatment of the Veteran from April 2016 to the present, to include any medical records from a residential/inpatient treatment VA program.  All attempts to obtain these records should be documented in the file. 

3.  Provide notice to the Veteran on the claim of entitlement to a TDIU.

4.  After the record development is completed, arrange for the examiner who conducted the April 2016 VA examination, if available, to prepare an addendum opinion.  If the examiner determines that further examination is necessary before offering an opinion, then an additional examination should be scheduled.  The claims file should be made available to the examiner.  The rationale for all opinions should be provided.  

The examiner is asked to assess the functional effects that the Veteran's service connected disabilities have on his ability to secure or follow a substantially gainful occupation.

When addressing the functional effects, the examiner should consider the Veteran's work experience and educational background, but must not consider the Veteran's age or any non-service connected disabilities. 

The examiner is asked to discuss the clinical significance, if any, of the Veteran's employment history quitting three jobs because of his PTSD symptoms.

The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type. 

5.  If the medical opinion or other evidence demonstrates that the Veteran is unemployable due to service-connected disabilities, refer the claim for a TDIU to the Director of Compensation Service for consideration of an extraschedular rating.

6.  After the development requested is completed, readjudicate the claims for increased rating for PTSD and entitlement to a TDIU.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




